PATTEN, Associate Justice.
Appellant was informed against in the Criminal Court of Record, Palm Beach County, charged with lewd and lascivious conduct. Trial was had before the Court without a jury. Appellant was found guilty and sentenced' to three years in the State Penitentiary. A minor was molested while attending a picture show in the city of West Palm Beach. A prompt report of the incident was made by the prosecuting witness and the appellant was identified to the satisfaction of the lower-Court as the offender.
Appellant proffered exhibits consisting of letters from prominent citizens of his former home state of Massachusetts in support of his good character. Timely objection was made and sustained to the introduction of these exhibits in evidence. We find no error in this ruling.
We have carefully examined the transcript of the proceedings in this cause and the briefs filed by appellant and’ appel-lee. The Court below, having heard the testimony and observed the witnesses, found appellant guilty, and we do not feel that the record justifies a reversal of that judgment. The judgment appealed from is therefore affirmed.
ROBERTS, C. J., and TERRELL and DREW, JJ., concur.